Citation Nr: 1748641	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-36 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1963 to November 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Louisville, Kentucky.  During the course of this appeal, in a December 2014 decision, the Board found the issue of entitlement to a TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This matter was previously before the Board in December 2014, where the Board, in pertinent part, remanded the TDIU issue for initial development.  The evidence reflects that adequate development was undertaken, and the issue of a TDIU was denied in a subsequent July 2017 rating decision.  As such, an additional remand to comply with the previous remand directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the December 2014 Board decision, the Veteran was previously represented by the Kentucky Department of Veterans Affairs (as reflected in a September 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2011, the Veteran revoked this representation and has not appointed a new representative since that time.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities, and a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.


CONCLUSION OF LAW

The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris v. West, 12 Vet. App. 413, 420 (1999).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In May 2014, VA issued the VCAA notice that informed of the evidence generally needed to support a claim for TDIU, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The May 2014 VCAA notice was issued to the Veteran prior to the July 2017 rating decision denying a TDIU; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded relevant VA examinations during the rating period on appeal.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination and opinion reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a),(b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

After a review of all the evidence, lay and medical, the Board finds that a TDIU is not warranted for any period.  Initially, the Board notes that the Veteran's disabilities do not meet the regulatory schedular rating requirements of 38 C.F.R. 
§ 4.16(a) for consideration of TDIU.  Throughout the course of this appeal, the Veteran has been service connected for migraine headaches (30 percent disabling), bilateral hearing loss (10 percent disabling), tinnitus (10 percent disabling), left elbow tendonitis (noncompensable), and chronic epididymitis (noncompensable), for a combined disability rating of 40 percent.  No exception allows for all of the disabilities to be combined to meet the criteria of one 60 percent disability.  See 38 C.F.R. § 4.16(a).

Next, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the VA Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.

In its December 2012 decision, the Board stated that the Veteran had advanced that the service-connected hearing loss caused the Veteran to retire in 1985.  Review of the evidence of record reflects that this is not the case.  Per the report from a September 2010 VA migraine examination, the Veteran worked as a mail carrier until 2005 when the Veteran retired; however, per a March 2006 private treatment record, after retiring as a postal worker, the Veteran continued to work at a part-time job.  The evidence does not convey what that part time job was or how much the Veteran earned working at said place of employment.  See Veteran's VA Form 21-8940. 

In May 2014, VA sent the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Unfortunately, the Veteran did not complete and return the form to VA.  Nonetheless, even though it is unclear to the Board when (or if) the Veteran stopped working at a substantially gainful place of employment, the Board has received sufficient evidence to find that the service-connected disabilities alone do not render the Veteran unable to obtain or maintain substantially gainful employment.

Per the DD Form 214, during the 20 years of service, the Veteran worked as a medical service specialist, a medical service technician, a medical service manager, and a medical service superintendent.  Further, during service the Veteran completed medical service technician training and development and management of instructional systems training.

During the relevant period on appeal, the Veteran did not receive VA examinations regarding the noncompensable service-connected left elbow tendonitis and/or chronic epididymitis; however, review of all the evidence of record, including VA and private treatment records, reflect that the disorders would have little to no impact on the Veteran's ability to perform either physical or sedentary employment.  Review of the medical evidence conveys that the Veteran had not complained of, or sought treatment for, any symptoms related to these service-connected disabilities.  As the disabilities are not symptomatic, the Board does not find that they have significant impact on the Veteran's ability to obtain or maintain substantially gainful employment.

As to the service-connected hearing loss and tinnitus, per the report of an October 2009 VA audiometric examination, the VA examiner noted at the conclusion of the examination that the service-connected hearing loss would have "significant effects" on employment; however, as to the actual effects, the VA examiner only noted "hearing difficulty."  Further, the VA examiner also opined that the hearing loss would have no effect on usual daily activities. 

Per a December 2009 VA treatment record, the Veteran advanced having difficulty understanding conversation, especially in background noise and with small children.  In a subsequent January 2010 statement, the Veteran conveyed having difficulty hearing even when using hearing aids, and stated that speech recognition had worsened.

A new VA audiometric examination was conducted in April 2010.  At the conclusion of the examination, the VA examiner assessed that the hearing loss had no impact on the Veteran's usual daily activities.  Per the report from a subsequent July 2011 VA audiometric examination, the VA examiner assessed that the hearing loss impacted the Veteran's ordinary conditions of daily life due to difficulty understanding conversation when there is background noise and in a car.  Further, the VA examiner noted that the tinnitus was "annoying and distracting."

Concerning the service-connected migraines, the Veteran received a VA migraine examination in November 2009.  At that time, the Veteran reported only having headaches every other month, which the Veteran would treat with over the counter medication.  Symptoms included pain, nausea, and the need to rest in a cool, dark, quiet place.  The migraines would be prostrating.  At the conclusion of the examination, the VA examiner assessed that, while the headaches would prevent many activities during a prostrating attack, there would be no impact during the periods in which the Veteran did not have any headaches.

The Veteran received a new VA migraine examination in September 2010.  Per the examination report, the Veteran advanced that the  headaches were occurring twice per month, with most attacks being prostrating.  At the conclusion of the examination, the VA examiner assessed that the migraines affected daily activities insofar as it was difficult for the Veteran to engage in any activities when a migraine was present; however, if no migraine were present, then there would be no impact on daily activities.  Further, the VA examiner noted that the Veteran had retired from working at the post office in 2005 due to "age or duration of work," and not because of a service-connected disability.



Finally, in October 2015, the Veteran received another VA migraine examination.  Per the examination report, symptoms included excruciating pain behind the left eye, nausea, sensitivity to light and sound, and dizziness.  Such migraines were reported as occurring once per month and lasting less than a day.  The VA examiner opined that the migraines were not productive of severe economic inadaptability, and had no impact on the Veteran's ability to work.

The Board has reviewed the available VA and private treatment records that have been associated with the file.  Such treatment records do not reflect that the service-connected disabilities restrict substantially gainful employment beyond that discussed above.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  While the evidence reflects that the Veteran is currently unemployed, when the Veteran retired from the postal service in 2005, it was due to age or length of employment.  Further, the evidence conveys that the Veteran initially continued to work part time after leaving full time employment.

As to education and experience, the evidence reflects that the Veteran was able to do both postal work after service and medical technician work during service.  Further, during service the Veteran was promoted to the level of medical service superintendent and underwent specialized training.  Such evidence conveys that the Veteran can perform and/or is trained for a wide variety of both physical and sedentary employment.  While the evidence of record, including the VA examinations, reflects that the service-connected hearing loss would negatively impact the Veteran's performance, and that the service-connected headaches would cause the Veteran to miss some work, the symptoms of the service-connected 

disabilities are not so severe as to completely preclude substantially gainful physical or sedentary employment.  As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt doctrine is not for application, and a TDIU must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

A TDIU is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


